475 F.2d 1138
William L. RUSSELL, Petitioner-Appellant,v.J. D. HENDERSON, Respondent-Appellee.
No. 72-3658.
United States Court of Appeals,Fifth Circuit.
March 26, 1973.

William L. Russell, pro se.
John W. Stokes, U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Russell, while an inmate of the United States Penitentiary at Atlanta, Georgia, filed a petition for a writ of habeas corpus in the district court, seeking relief from conditions at the prison which he alleged constituted cruel and unusual punishment.  Russell contended that his indeterminate confinement in poorly ventilated administrative segregation violated his Eighth Amendment right to be free from cruel and unusual punishment.  The district court denied relief, and this appeal was taken.1


2
The Administrative Assistant of the United States Penitentiary at Atlanta, Georgia, has filed an affidavit in this Court certifying that the appellant is no longer incarcerated there.  The case is moot.  Williams v. U. S. Department of Justice, 5 Cir. 1972, 462 F.2d 1291; McCarroll v. Morrow & Holman, 5 Cir. 1971, 435 F.2d 560; Bryant v. Blackwell, 5 Cir. 1970, 431 F.2d 1203.


3
Appeal dismissed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981